Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 14, 1974, convicting him of burglary in the first degree (two counts) and possession of a weapon, as a felony, upon a jury verdict, and imposing sentence. Judgment affirmed. While many errors were committed during the course of this trial, it is clear beyond doubt that they did not affect the outcome of the case and the judgment should, therefore, be affirmed (see People v Crimmins, 36 NY2d 230). Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.